Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 3-6, 10-13, 23, 25-29 is indicated because the prior art of record does not show or suggest a disk at one end of said depending cylindrical column and having a diameter sufficient to rest upon the rigid liner cylinder without falling into the rigid cylinder liner so that said cylindrical liner cap rests in said rigid liner cylinder at said mouth of said rigid liner cylinder as recited in claims 1 and 3-6; said rigid liner cylinder including one open end defining a rigid liner cylinder mouth below said cylindrical reaction vessel mouth; a passage as part of said depending cylindrical column for providing a gas venting space between said depending cylindrical column of said cylindrical liner cap and said rigid liner cylinder; a microwave-transparent reaction vessel plug that rests in said mouth of said cylindrical reaction vessel and above and coaxial with said mouth of said rigid liner cylinder and coaxial with said cylindrical liner cap but without bearing against said cylindrical liner cap; and a vessel system cap that bears against said reaction vessel plug to thereby provide a pressure resistant closure for said vessel system as recited in claims 10-13; and said coaxial nested cylindrical containment vessel is closed by a floating plug and a threaded flexible cap on said containment vessel that bears against said floating plug, and wherein said floating plug bears against said sliding cap as recited in claims 23 and 25-29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 28, 2022